--------------------------------------------------------------------------------

GUARANTY AGREEMENT

                    THIS GUARANTY AGREEMENT (“Agreement”) is made and entered
into as of October 9, 2008, by EV Transportation, Inc., a Nevada corporation
(“Guarantor”), in favor of Plethora Partners LLC (“Lender”).

WITNESSETH:

                    A. Lender has agreed to make a $300,000 loan (the “Loan”) to
EV Rental Cars, LLC, a California limited liability company and a wholly owned
subsidiary of Guarantor (“Subsidiary”), as evidenced by that certain Secured
Promissory Note, dated as of the date hereof (the “Note”).

                    B. Lender is willing to make the Loan only on condition that
Guarantor guarantees the performance by Subsidiary of Subsidiary’s obligations
to promptly pay to Lender all principal, interest, late charges, fees and other
sums from time to time outstanding under the Note and the performance by
Subsidiary of Subsidiary’s obligation to duly, promptly and completely observe,
perform and discharge each and every obligation, covenant and agreement
contained in the Note (the Note and any other documents or instruments referred
to therein or relating thereto are referred to herein as the “Loan Documents”).

                    C. Guarantor acknowledges that Lender has examined, among
other things, Subsidiary’s creditworthiness and ability to repay the Loan and
Guarantor’s creditworthiness and ability to pay Subsidiary’s obligations under
the Loan Documents.

          NOW, THEREFORE, in order to induce Lender to make the Loan to
Subsidiary and in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby covenants and agrees as follows:

                    1. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender (and its successors and assigns), the
payment and performance of the Guaranteed Obligations as and when the same shall
be due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor, and that each Guarantor shall fully perform each and every term
and provision hereof. As used herein, the term “Guaranteed Obligations” shall
mean each and all of the obligations of Subsidiary under the Note and all of the
other Loan Documents.

                    2. This Agreement is irrevocable and shall remain in full
force and effect continuously from the date hereof to and until the date
(“Termination Date”) on which the Guaranteed Obligations are satisfied in full,
whereupon this Agreement shall automatically terminate.

                    3. If at any time all or any part of any payment made by
Guarantor or received by Lender from Guarantor under or with respect to this
Agreement is avoided or recovered directly or indirectly from Lender as a
preference, fraudulent transfer, or otherwise,

1

--------------------------------------------------------------------------------

then Guarantor’s obligations hereunder shall, to the extent of the payment
avoided or recovered, be deemed to have continued in existence, notwithstanding
such previous payment made by Guarantor or receipt of payment by Lender, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by Guarantor had never been made. Notwithstanding any payment made by
Guarantor hereunder or any set-off or application of funds of Guarantor by
Lender, Guarantor shall not be entitled to be subrogated to any of the rights of
Lender against Subsidiary or any collateral security or guarantee or right of
offset held by Lender for the payment of the Guaranteed Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Subsidiary or any other guarantor in respect of payments made by Guarantor
hereunder until the Termination Date. If any amount shall be paid to Guarantor
on account of such subrogation, contribution or reimbursement rights at any time
when all of the Guaranteed Obligations shall not have been paid in full, such
amount shall be held by Guarantor in trust for Lender, segregated from other
funds of Guarantor, and shall, immediately upon receipt by Guarantor, be turned
over to Lender, in the exact form received by Guarantor (duly indorsed by
Guarantor to Lender, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as Lender may
determine.

                    4. Guarantor WAIVES notice of acceptance of this Agreement
by Lender, and this Agreement shall immediately be binding upon Guarantor.

                    5. To the fullest extent permitted by law, Guarantor hereby
WAIVES the following rights, defenses and benefits:

                              (a) The defense of the statute of limitations in
any action hereunder or the performance of any obligation hereby guaranteed;

                              (b) Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure of Lender to file or enforce a claim against the estate
(in administration, bankruptcy or any other proceeding) of any other person or
persons;

                              (c) Except as otherwise provided herein, diligence
and all demands, presentment for payment, notice of nonpayment, protest, notice
of protest and all other notices of any kind;

                              (d) Any duty or obligation on Lender’s part to
perfect, protect, retain or enforce any security for the performance of any of
the other obligations guaranteed herein;

                              (e) Any duty on the part of Lender to disclose to
Guarantor any facts Lender may now or hereafter know about Subsidiary,
regardless of whether Lender has reason to believe that any such facts
materially increase the risk beyond that which Guarantor intends to assume or
has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Subsidiary and of any and all
circumstances bearing on the risk that liability may be incurred by Guarantor
hereunder; and

2

--------------------------------------------------------------------------------

                              (f) Any defense that may arise by reason of any
other circumstance whatsoever (with or without notice to or knowledge of
Subsidiary or Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of Subsidiary for the Guaranteed Obligations, or
of Guarantor under the guarantee contained in Section 1 and the grant of the
security interests pursuant to the Security Agreement, in bankruptcy or in any
other instance.

                    6. Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Guarantor and
without notice to or further assent by Guarantor, (i) any demand for payment of
any of the Guaranteed Obligations made by Lender may be rescinded by Lender and
any of the Guaranteed Obligations continued, (ii) the Guaranteed Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Lender, (iii) the Note Purchase Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Lender may deem
advisable from time to time, (iv) any collateral security, guarantee or right of
offset at any time held by Lender for the payment of the Guaranteed Obligations
may be sold, exchanged, waived, surrendered or released, or (v) Lender shall
have failed to protect, secure, perfect or insure any Encumbrance at any time
held by it as security for the Guaranteed Obligations or for the guarantee
contained in Section 1 or any property subject thereto.

                    7. All rights, powers and remedies of Lender hereunder shall
be cumulative and not alternative and such rights, powers and remedies shall be
in addition to all rights, powers and remedies available to Lender at law.

                    8. The liability of Guarantor under this Agreement shall be
an absolute, direct, immediate and unconditional guarantee of payment and not of
collection. The obligations of Guarantor hereunder are independent of the
obligations of Subsidiary to Lender.

                    9. All notices to Guarantor hereunder shall be in writing
and shall be deemed to have been made (a) upon delivery of such demand in person
to Guarantor, or (b) on the next business day following deposit of an envelope
containing such demand with an overnight courier service (such as Federal
Express) for delivery to Guarantor at the address set forth next to Guarantor’s
signature hereon, or (c) on the second business day following deposit of an
envelope containing such demand in the United States mail, postage prepaid,
certified mail, return-receipt requested, addressed to Guarantor as described
above. Guarantor may change Guarantor’s address for such notices by giving
notice of the change of address to Lender in the manner provided herein. All
payments hereunder shall be made in lawful money of the United States of
America. No delay in making demand on Guarantor for satisfaction of Guarantor’s
liabilities hereunder shall prejudice Lender’s right to enforce such
satisfaction.

                    10. Guarantor shall pay to Lender, upon written demand, all
reasonable attorneys’ fees and all costs and other expenses which Lender expends
or incurs in enforcing this Agreement against Guarantor whether or not suit is
filed, including, without limitation, all reasonable attorneys’ fees, costs and
expenses incurred by Lender in connection with any

3

--------------------------------------------------------------------------------

insolvency, bankruptcy, reorganization, arrangement or other similar proceedings
involving Guarantor which in any way affect the exercise by Lender of Lender’s
rights and remedies hereunder. Until paid to Lender, such attorneys’ fees, costs
and expenses shall bear interest at the legal rate.

                    11. Should any one or more provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions nevertheless
shall be effective.

                    12. No provision of this Agreement or right of Lender
hereunder can be waived nor shall Guarantor be released from any of Guarantor’s
obligations hereunder except by a writing duly executed by Lender, or unless
this Agreement terminates pursuant to its terms as set forth herein. This
Agreement may not be modified, amended, revised, changed or varied in any way
whatsoever except by the express terms of a writing duly executed by Lender and
Guarantor.

                    13. When the context and construction so requires, all words
used in the singular herein shall be deemed to have been used in the plural, and
the masculine shall include the feminine and neuter, and vice versa. The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, limited liability company, trust or other
legal entity of any kind whatsoever. If more than one person has signed this
Agreement as Guarantor, it shall be the joint and several obligation of each of
them. All references to statutes herein shall include any modifications,
amendments, substitutions or replacements thereof.

                    14. This Agreement shall inure to the benefit of and bind
the heirs, legal representatives, administrators, executors, successors and
assigns of Lender and of Guarantor.

                    15. Guarantor hereby agrees that:

                              (a) The execution and delivery to Lender of this
Agreement or the accrual of a claim hereunder in favor of Lender shall be deemed
to have caused an event to occur in the State of California, bringing Guarantor
within the jurisdiction of the state and federal courts in the State of
California, and Guarantor further hereby agrees to and, as a separate and
independent covenant, does hereby submit to the jurisdiction of the state and
federal courts in the State of California;

                              (b) This Agreement is made in the State of
California and the provisions hereof shall be construed and enforced in
accordance with the laws of the State of California (irrespective of its
conflicts of laws rules) and, to the extent that federal law may preempt the
applicability of state laws, federal law; and

                              (c) Nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

                              (d) It waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 15 any special, exemplary, punitive or
consequential damages.

4

--------------------------------------------------------------------------------

                    16. Except as provided in any other written agreement at any
time hereafter in force between Lender and Guarantor, this Agreement shall
constitute the entire agreement of Guarantor with Lender with respect to the
subject matter hereof and no representation, understanding, promise or condition
concerning the subject matter hereof shall be binding upon Lender unless
expressed herein.

                    17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING
OUT OR A RELATED TO THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

                    THE UNDERSIGNED GUARANTOR ACKNOWLEDGES THAT GUARANTOR WAS
AFFORDED THE OPPORTUNITY TO READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE BEFORE SIGNING IT. THE UNDERSIGNED GUARANTOR
ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE MEANING AND EFFECT OF THIS DOCUMENT,
INCLUDING BUT NOT LIMITED TO ALL WAIVERS CONTAINED HEREIN, BEFORE SIGNING IT.

                    IN WITNESS WHEREOF, Guarantor has executed this Agreement as
of the day and year first above written.

  “GUARANTOR”         By:   Name: William N. Plamondon   Title: Chief Executive
Officer/President         Address:       5500 West Century Boulevard   Los
Angeles, California 90045

5

--------------------------------------------------------------------------------